11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT


Israel Saenz Vasquez                          * From the 244th District Court
                                                of Ector County,
                                                Trial Court No. C-40,636.

Vs. No. 11-15-00038-CR                        * January 26, 2017

The State of Texas,                           * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below.       Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court to reflect the trial court’s
finding of “true” on the habitual-offender enhancement paragraphs.              As
modified, we affirm.